This matter having been duly presented on the motion for reinstatement to the practice of law filed by Vishal S. Petigara of Philadelphia, Pennsylvania, who was admitted to the bar of this State in 2007, and who has been temporarily suspended from the practice of law since January 24, 2018, and the Office of Attorney Ethics having interposed no objection to the relief sought, and good cause appearing;
It is ORDERED that Vishal S. Petigara be restored to the practice of law, effective immediately; and it is further
ORDERED that the restraints on respondent's attorney accounts ordered by the Court on January 24, 2018, are hereby vacated.